DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to invention non-elected without traverse.  Accordingly, claims 8-11 have been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Miyazawa et al. US 2005/0282006 A1) discloses a method of electroplating a composite film of silver and oxidized carbon particles, from a solution comprising silver ions and oxidized carbon particles. The instantly claimed invention differs in that it requires addition of sulfonic acid. 
Furtnermore, Zhang-Beglinger discloses a method of electroplating a composite film of silver and carbon particles, from a solution comprising silver ions and carbon particles, and optionally using indium salt of a sulfonic acid. However, the instantly claimed invention differs in that it requires the oxidized carbon particles and sulfonic acid in electroplating solution.
Instant specification shows that both features of oxidized carbon particles and presence of sulfonic acid are required to achieve wear resistance that is substantially (an order of magnitude) better than when either carbon particles are not oxidized or sulfonic acid is not used. 
The prior art of record does not disclose the instantly claimed invention, and it would not be obvious to combine the prior art references in view of unexpected results.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794